DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 10/04/2019 have been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim(s) 1 recitation of phrase "in the first direction, the magneto-electric conversion element is positioned" renders the claim(s) indefinite because It is unclear how an element can be positioned in a direction other than location. For examination purpose, The Examiner interprets the phrase to read “the magneto-electric conversion element is positioned”. See MPEP § 2173.05(d). 
Claim(s) 4 recite a term "the second direction" in line 6 before introducing “a second direction”. There is insufficient antecedent basis for the term in the claim(s). 
Claim(s) 7-9 recite a term "the third direction" in last line before introducing “a third direction”. There is insufficient antecedent basis for the term in the claim(s). 
Dependent Claim(s) 2-3 and 5-6 not specifically addressed share the same 112(b) rejection as independent Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ESAKA et al. (JP2017227617A (B2)[translated & cited from corresponding US 20190293733; hereinafter ESAKA]).
Regarding claim 1, ESAKA discloses in figure(s) 1-43 a current sensor comprising: 
two magnetic shields (magnetic shields 21, 22; figure 2); 
a target current path (current path 210) including a target partial current path positioned in a spacing between the two magnetic shields; 

    PNG
    media_image1.png
    693
    491
    media_image1.png
    Greyscale

an adjacent current path (current path 220) positioned outside the spacing; and 
a magneto-electric conversion element (magnetic detection elements 11/12) that detects, in the spacing, a magnetic field generated by a current flowing in the target current path (para. 2 - a current sensor that senses a magnetic field generated from the current path and converts the magnetic field into an electric signal to detect a current flowing in the current path); wherein 
the adjacent current path includes an adjacent partial current path separated from the target partial current path at least in a first direction (X direction), 
each of the two magnetic shields includes a near end (left end) positioned on the same side as the adjacent partial current path in the first direction, and 
(11) is positioned between the near end (@21/22) and a center position (@center along X @recess 1 or @center along Y @210/220) of the magnetic shield in the first direction.

Regarding claim 2, ESAKA discloses in figure(s) 1-43 the current sensor according to Claim 1, wherein: the target partial current path and the adjacent partial current path cause a current to flow in a second direction (Y- direction) substantially orthogonal to the first direction; the two magnetic shields (21,22), the target partial current path (@210), and the magneto-electric conversion element (11,12) are at positions at which the two magnetic shields (21,22), the target partial current path (@210), and the magneto-electric conversion element (11,12) at least partially overlap one another in a third direction (Z- direction) substantially orthogonal to the first direction and the second direction; and positions of two near ends in the first direction are substantially the same (@same X location).

Regarding claim 3, ESAKA discloses in figure(s) 1-43 the current sensor according to Claim 2, wherein the magneto-electric conversion element is at a position in the first direction at which a first-direction component of an external magnetic field coming from other than the target current path takes a minimum value (external flux minimum @ 11; figure 12).

Regarding claim 7, ESAKA discloses in figure(s) 1-43 the current sensor according to Claim 1, wherein: the target partial current path (210) and the adjacent (220) are aligned in the first direction (X-direction); a whole of the target partial current path (210) is positioned between the two magnetic shields in the third direction (Z-direction); the target partial current path has two sides substantially orthogonal to the first direction and two surfaces substantially orthogonal to the third direction; a width between the two sides of the target partial current path in the first direction is larger than a thickness between the two surfaces of the target partial current path in the third direction (illustrated in figures 1-2); the adjacent partial current path (220) has two adjacent sides substantially orthogonal to the first direction and two adjacent surfaces substantially orthogonal to the third direction; a width between the two adjacent sides of the adjacent partial current path in the first direction is larger than a thickness between the two adjacent surfaces of the adjacent partial current path in the third direction; and each of the two magnetic shields (21,22) is a plate-like member that expands along a plane substantially orthogonal to the third direction (Z-direction).

Regarding claim 8, ESAKA discloses in figure(s) 1-43 the current sensor according to Claim 1, wherein: a width of the target partial current path in the first direction and a width of each magnetic shield in the first direction are substantially the same (210, 220 similar width; figure 1); and a whole of the target partial current path (210) and a whole of the two magnetic shields (21,22) are at positions at which the whole of the target partial current path (210) and the whole of the two magnetic shields (21,22) overlay each other in the third direction (Z-direction).

Regarding claim 9, ESAKA discloses in figure(s) 1-43 the current sensor according to Claim 1, wherein: a width of the target partial current path (210 ) in the first direction is smaller (illustrated in figure 1) than a width of each of the two magnetic shields (21,22) in the first direction (X-direction); and a center of the target partial current path in the first direction and a center of the magneto-electric conversion element in the first direction are at positions at which the centers overlay (11 & 210 centers along same Z) each other in the third direction (Z-direction).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ESAKA.
Regarding claim 4, ESAKA teaches in figure(s) 1-43 the current sensor according to Claim 1, wherein: a width of the magnetic shield in the first direction is represented as W; a distance between portions of the two magnetic shields (21,22) in a third direction substantially orthogonal to the first direction and the second direction, the portions being most distant from each other, is represented as G; an interval between (210) and the adjacent partial current path (220) in the first direction is represented as D; a distance from the center position of the magnetic shield (21,22) in the first direction to a center position of the magneto-electric conversion element (11,12) in the first direction is represented as x; and when a positive direction of the distance x is directed from the center position of the magnetic shield toward the near end, 
ESAKA teaches everything except explicitly reciting the magneto-electric conversion element is positioned in a range in which equation (1) holds.

    PNG
    media_image2.png
    109
    650
    media_image2.png
    Greyscale

However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of ESAKA by having the magneto-electric conversion element is positioned in a range as a function of G,D,W is merely a design option from among limited possibilities without patentably significant utility as evidenced by flexible magnetic detection element positioning in para. 205 of ESAKA: “current sensor 118 differs from the current sensor 117 in the positional relationship of the magnetic detection elements 13, 14 and the bus bars 230, 240”.

Regarding claim 5, ESAKA teaches in figure(s) 1-43 the current sensor according to Claim 1, wherein: a width of the magnetic shield in the first direction is represented as W; a distance between portions of the two magnetic shields (21,22) in a (210) and the adjacent partial current path (220) in the first direction is represented as D; a distance from the center position of the magnetic shield (21,22) in the first direction to a center position of the magneto-electric conversion element (11,12) in the first direction is represented as x; and when a positive direction of the distance x is directed from the center position of the magnetic shield toward the near end, 
ESAKA teaches everything except explicitly reciting the magneto-electric conversion element is positioned in a range in which equation (2) holds.

    PNG
    media_image3.png
    122
    629
    media_image3.png
    Greyscale

However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of ESAKA by having the magneto-electric conversion element is positioned in a range as a function of G,D,W is merely a design option from among limited possibilities without patentably significant utility as evidenced by para. 205 of ESAKA: “current sensor 118 differs from the current sensor 117 in the positional relationship of the magnetic detection elements 13, 14 and the bus bars 230, 240”.

Regarding claim 6, ESAKA teaches in figure(s) 1-43 the current sensor according to Claim 4, 


    PNG
    media_image4.png
    74
    155
    media_image4.png
    Greyscale

However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of ESAKA by having the magneto-electric conversion element is positioned in a range as a function of G,D,W is merely a design option from among limited possibilities without patentably significant utility as evidenced by para. 205 of ESAKA: “current sensor 118 differs from the current sensor 117 in the positional relationship of the magnetic detection elements 13, 14 and the bus bars 230, 240”.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakamoto et al.  (US 20150260762) discloses "current sensor and method for manufacturing current sensor".
ESAKA et al.  (US 20190277890) discloses "current sensor".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868